DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on February 16, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed November 23, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
It is noted that the rejection of claims 1-9 under 35 U.S.C. 112(a) has been withdrawn due to applicants claim amendments on February 16, 2021, which specify that the subject is afflicted with both a neuronal hypo-kinetic disease and partial or complete loss of muscle movement due to a disruption in the basal ganglia. In the original 112(a) rejection, it was argued that applicant was enabled for a method of treating a subject afflicted with Parkinson’s disease and not over the full scope of any neuronal hypo-kinetic disease. Applicant’s claim amendments and arguments were found convincing, since a subject afflicted with both a neuronal hypo-kinetic disease and partial or complete loss of muscle movement due to a disruption in the basal ganglia would exhibit symptoms which substantially overlap with those exhibited by a subject afflicted with Parkinson’s disease. Thus, Parkinson’s disease represents a species with significant overlap and nearly identical claim scope to the genus of a subject afflicted with both a neuronal hypo-kinetic disease and partial or complete loss of muscle movement due to a disruption in the basal ganglia. The enablement rejection has been withdrawn accordingly. 


Claim Objections
Claim 4 is rejected for including an unnecessary comma between “anterior motor” and “thalamus”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 describes enhancing neuronal activity in the “anterior motor thalamus, GPe, STN” without an appropriate “and/or” conjunction. Applicants claim amendments on February 16, 2021 have canceled “or any combination thereof” yet this conjunction appears later in claims 1 and 6. A person of ordinary skill in the art could not understand whether enhancing neuronal activity takes place in all three regions or any one of the regions in order to practice the method as claimed. 
and/or STN.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over Greenberg et al. US 2018/0193414A1, published 7/12/2018, priority date 9/17/2015 (hereinafter Greenberg, reference of record) in view of Filion et al. "Effects of dopamine agonists on the spontaneous activity of globus pallidus neurons in monkeys with MPTP-induced parkinsonism." Brain research 547.1 (1991): 145-149 (hereinafter Filion, reference of record). This rejection is maintained for the same reasons as outlined in the office action mailed on November 23, 2020. A reply to applicant’s arguments is found below.
Claim 1 describes a method for treating a subject afflicted with: (A) a neuronal hypo-kinetic disease or disorder; and (B) partial or complete loss of muscle movement due to a disruption in the basal ganglia, comprising both: (a) suppressing neuronal activity in the internal globus pallidus (GPi); and 5 (b) and/or STN.
Claim 2 describes the method of claim 1, wherein said transfecting GPi neuron with an inhibitory DREADD is injecting AAV viral vector comprising the Gi DREAD gene. 
Claim 3 describes the method of claim 1, wherein said transfecting neuron in: the anterior motor thalamus, the external globus pallidum (GPe), or the subthalamic nucleus (STN) with an excitatory DREADD is injecting AAV viral vector comprising the: Gq DREAD gene, Gs DREAD gene, or both. 
Claim 4 describes the method of claim 1, wherein said suppressing neuronal activity in the internal 20globus pallidus (GPi) and said enhancing neuronal activity in the anterior motor, thalamus in the external globus pallidum (GPe) or in the subthalamic nucleus (STN) are preformed concomitantly. 
Claim 5 describes the method of claim 1, wherein said activating said inhibitory DREADD and activating said excitatory DREADD is achieved by a single ligand. 
Claim 6 describes the method of claim 1, wherein said activating said inhibitory DREADD, activating said excitatory DREADD, or both is contacting said GPi neuron, an anterior motor thalamus 5 neuron, a GPe neuron, a STN neuron, or any combination thereof with CNO. 
Claim 7 describes the method of claim 1, wherein said treating a subject afflicted with hypo-kinetic disease or disorder is improving motor activities in said subject. 

Claim 9 describes the method of claim 1, wherein said treating a subject afflicted with hypo-kinetic disease or disorder is without inducing permanent damage to the brain. 
Claim 10 describes the method of claim 1, wherein said neuronal hypo-kinetic disease or disorder is Parkinson's disease.
Greenberg describes a therapeutic treatment for neurological disorders comprising the administration of inhibitory and/or excitatory DREADDs using AAV vectors via injection into one or more ganglia (Greenberg, para 112 and 375). Greenberg provides examples wherein a patient suffering from a movement disorder (Parkinsonian tremor) is treated using excitatory DREADDs (Greenberg, para 437, example 19). Greenberg describes administration into subthalamic nucleus (STN) for selective neuronal expression in excitatory neurons (Greenberg, example 19). Greenberg describes the simultaneous use of multiple GPCR-ligand combinations for the treatment of neurological diseases along with activating compounds such as clozapine-N-oxide (CNO) (Greenberg, para 188-191 and TABLE 1). Greenberg provides embodiments wherein CNO is used to activate either inhibitory and/or excitatory DREADDs. Furthermore, table 1 clearly shows that CNO results in both inhibitory and excitatory effects. Table 1 also outlines corresponding mechanisms of action and receptor types as well. Greenberg specifically mentions embodiments wherein the DREADDs comprise excitatory G proteins (eg Gs, Gq/11, G12/13) or inhibitory G proteins (G i/o) depending on the desired downstream effects one skilled in the art wishes to achieve (Greenberg, para 184, 188 and TABLE 1). Greenberg describes the use of AAV vectors containing expression control elements active in neuronal cells operably linked to switch receptors which comprise DREADDS among others, thus anticipating claim 2 and 3 (Greenberg, para 130 and 171). Greenberg provides a detailed description of the DREADD viral vector constructs (Greenberg, para 286) and administration routes including direct injection into one or more ganglia within the peripheral or central 
Filion teaches injecting a dopamine agonist apomorphine to monkeys before and after they developed Parkinson’s disease and examined the corresponding neuronal activity in the GPe and GPi regions of the globus pallidus (Filion, abstract). Filion found that apomorphine decreased the firing rates of GPi neurons and inversely increased GPe neurons in monkeys with MPTP-induced Parkinson’s disease (Filion, discussion para 1). This is the same inverse relationship described in the instant invention although Filion uses apomorphine to achieve the therapeutic results rather than DREADD therapy. 
It would have been prima facie obvious to one of ordinary skill in the art to use the therapeutic treatment for neurological disorders comprising administering inhibitory and/or excitatory DREADDs using AAV vectors as described by Greenberg with the injection sites and physiological relationships identified by Filion. Filion clearly identified that that decreasing the neuronal activity of  GPi neurons and inversely increased GPe neurons serves as an effective treatment in monkeys with MPTP-induced parkinsonism (Filion, discussion para 1). It would have been a matter of combining two well-known prior art elements to yield a predictable method since both Filion and Greenberg are concerned with therapeutic treatments for Parkinson’s disease. One would have been motivated to combine these methods in order to identify more effective injection sites to achieve the intended effects within the GPe and GPi regions of the globus pallidus for Parkinson’s disease treatment. One would have a reasonable expectation of success given the well-established nature of all the claimed experimental procedures. prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that Greenberg is not relevant to the present invention. Applicant argues that Greenberg does not teach a combination of inhibitory DREADD and excitatory dread activation for use in the treatment of a combined hypo-kinetic disease or disorder and partial or complete loss of muscle movement due to a disruption in the basal ganglia as recited in newly amended claim 1. 
This argument has been fully considered but is not found convincing. One cannot show non-obviousness by attaching references individually where the rejections are based on combinations of references, see MPEP 2145. Although it is granted that Greenberg does not expressly describe simultaneously suppressing neuronal activity in the GPi and enhancing neuronal activity in the anterior motor thalamus, GPe and/or STN, Greenberg does describe the use of multiple GPCR-ligand combinations for the treatment of neurological diseases along with activating compounds such as clozapine-N-oxide (CNO) (Greenberg, para 188-191 and TABLE 1). It would have been prima facie obvious to one of ordinary skill in the art to use the therapeutic treatment for neurological disorders comprising administering inhibitory and/or excitatory DREADDs using AAV vectors as described by Greenberg with the injection sites and physiological relationships identified by Filion. Filion clearly identified that that decreasing the neuronal activity of  GPi neurons and inversely increased GPe neurons serves as an effective treatment in monkeys with MPTP-induced parkinsonism (Filion, discussion para 1). It would have been a matter of combining two well-known prior art elements to yield a predictable method since both Filion and Greenberg are concerned with therapeutic treatments for Parkinson’s disease.

This argument has been fully considered but is not found convincing. As described previously, Greenberg does not expressly describe simultaneously suppressing neuronal activity in the GPi and enhancing neuronal activity in the anterior motor thalamus, GPe and/or STN, however this would have been prima facie obvious to one of ordinary skill in the art in view of Filion. Filion was introduced to better illustrate that the injection sites and physiological relationships were well known in the art at the time of filing. Applicants arguments regarding Filion teaching away from the presently claimed invention are not found convincing since teaching away requires the prior art to criticize, discredit, or otherwise discourage the claimed solution. From MPEP § 2141.02(VI): “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.” Since the prior art clearly does not do this, this argument is unconvincing since Filion teaches injecting a dopamine agonist apomorphine to monkeys before and after they developed Parkinson’s disease and examined the corresponding neuronal activity in the GPe and GPi regions of the globus pallidus (Filion, abstract). Thus, Filion clearly identified that that decreasing the neuronal activity of  GPi neurons and inversely increased GPe neurons serves as an effective treatment in monkeys with MPTP-induced parkinsonism (Filion, discussion para 1). It would have been a matter of combining two well-known prior art elements to yield a predictable method since both Filion and Greenberg are concerned with therapeutic treatments for Parkinson’s prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633